            Case 1:19-cr-00171-ABJ Document 7 Filed 05/21/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA                             CASE NO.: 1:19-MJ-00125 (GMH)

                                                      VIOLATIONS:

                                                      18 U.S.C. $ 112(b)(1) and (2)
                                                      (Obstructing and Attempting to Obstruct
 YUEHUA JIN,                                          a Foreign Official)

           Defendant.                                 18 U.S.C. $ 118
                                                      (Interference with Protective Functions)




                                      INFORMATION
       The United States Attomey charges that:




                                           COUNT ONE

       On or about May 10, 2019, within the District of Columbia, defendant YUEHUA JIN

willfully attempted to   and did intimidate and harass a foreign   official and official guest, the Vice

Premier of the People's Republic of China, and attempted to and did obstruct that foreign official

in the perlormance of his duties.

(Offense against Foreign Official or Official Guest, in violation of Title 18, United States Code,
Section I 12(b)( I ) and (2))




                                           COUNT TWO

       On or about May 10, 2019, within the District of Columbia, defendant YUEHUA JIN

knowingly and willfully obstructed, resisted, and interfered with a federal law enforcement agent

engaged in the performance     ofthe protective functions authorized under the Diplomatic Security
           Case 1:19-cr-00171-ABJ Document 7 Filed 05/21/19 Page 2 of 2



Act,22 U.S.C. $ 4802.

(Interference with Protective Functions, in violation of Title 18, United States Code, Section
1   18)




                                            Respectfully submiued,

                                            JESSIE K. LIU
                                            United States Attomey
                                            DC Bar No. 472845




                                      By:
                                                           Yl Ar""-
                                            REAG       N. CLYNE
                                            Virginia BarNo.74767
                                            Special Assistant U.S. Attomey
                                            National Security Section
                                            United States Attomey's Office
                                            555 4th Street, N.W.
                                            Washinglon, D.C. 20530
                                            Reagan. Clyne@usdoj. gov
                                            (202) 252-721s




                                               2
